Citation Nr: 1636816	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for acquired psychiatric disability.

3. Entitlement to service connection for a disability manifested as chest pain.

4. Entitlement to an initial compensable disability rating for back disability.

5. Entitlement to a disability rating for back disability higher than 20 percent from February 12, 2009, to October 17, 2012.

6. Entitlement to a disability rating for back disability higher than 40 percent from October 18, 2012.



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico. In a July 2000 rating decision, the RO denied service connection for a back disability and for a disability claimed as chest pain. In a February 2009 rating decision, the RO determined that the July 2000 denial of service connection for service connection for a back disability was clearly and unmistakable erroneous. The RO granted service connection for degenerative joint disease of the lumbar spine, effective December 3, 1999, the date of receipt of the original claim, and assigned a 0 percent, noncompensable disability rating. In the February 2009 rating decision, the RO also denied reopening of a claim for service connection for a disability claimed as chest pain, and denied service connection for psychiatric disability.

In an April 2009 rating decision, the RO increased the rating for the back disability to 20 percent, effective February 12, 2009. The Veteran disagreed with the effective date of the 20 percent rating. In a June 2010 rating decision, the RO denied service connection for sleep apnea. In an October 2012 rating decision, the RO increased the rating of the back disability to 40 percent effective October 18, 2012.

As the Veteran has pursued for the back disability higher ratings from the date of the initial grant of service connection, the Board has characterized the rating appeals as issues of higher ratings for the initial and later periods.

In a July 2014 decision, the Board granted reopening of the previously denied claim for service connection for a disability described as chest pain. The Board remanded to the RO, for further development, that service connection claim on its merits, the claims for service connection for sleep apnea and psychiatric disability, and the claims for higher ratings for back disability. In June 2015, the Board again remanded those issues to the RO for further development.


FINDINGS OF FACT

1. The Veteran did not have sleep apnea during service.

2. Sleep apnea diagnosed after service did not become symptomatic earlier than several years after service.

3. Anxiety episodes reported from 2003 forward did not have onset during service.

4. No heart disorder, asthma, or psychiatric disorder manifested by chest pain was present during service.

5. Esophageal spasms accompanied by chest pain during service were not followed by a chronic or frequently recurrent esophageal disorder after service.

6. The Veteran's lumbar spine disability, radiculopathy of the lower extremities, and residuals of cholecystectomy have not led to or worsened his chest pain.

7. From December 3, 1999, to February 11, 2009, the Veteran's lumbar spine disability was manifested by characteristic pain on motion, without more than slight limitation of motion, muscle spasm, guarding, loss of lateral spine motion, limitation of forward flexion to 60 degrees or less, limitation of the combined motion of thoracolumbar spine to less than 120 degrees, muscle spasm, or guarding.


8. From February 12, 2009, to October 17, 2012, the Veteran's lumbar spine disability was manifested by pain and limitation of motion, without severe limitation of motion, listing of the spine, positive Goldthwaite's sign, loss of lateral motion, narrowing or irregularity of joint space, abnormal mobility on forced movement, or limitation of forward flexion to 30 degrees or less.

9. The Veteran's lumbar spine disability has not been manifested by ankylosis.


CONCLUSIONS OF LAW

1. The Veteran's sleep apnea was not incurred or aggravated in service. 38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The Veteran's psychiatric disability including an anxiety disorder was not incurred or aggravated in service. 38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.303.

3. No current disorder manifested by chest pain was incurred or aggravated in service, and no service-connected disability proximately caused or aggravates the Veteran's chest pain. 38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2015).

4. From December 3, 1999, to February 11, 2009, the Veteran's lumbar spine disability met the criteria for a disability rating of 10 percent, but no higher. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).

5. From February 12, 2009, through October 17, 2012, the Veteran's lumbar spine disability did not meet the criteria for a rating higher than 20 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).

6. The Veteran's lumbar spine disability has not met the criteria for a rating higher than 40 percent at any time during the course of the appeal. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

The RO provided the Veteran notice in letters issued in 2008 through 2014. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical and personnel records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. In the July 2014 remand, the Board instructed that additional VA treatment records be obtained, and that the Veteran receive additional VA medical examinations. Additional treatment records were obtained. Additional medical examinations were performed in September 2014. In the June 2015 remand, the Board asked the RO to ensure that all evidence related to the Veteran's claims were included in his electronic claims file in the Veterans Benefits Management System (VBMS) and Virtual VA (VVA). In September 2015, the RO conducted a search for additional records related to the Veteran's claims. The RO obtained additional VA medical records and service personnel records. The RO determined that no additional service medical records were available. The RO substantially fulfilled the instructions in the 2014 and 2015 Board remands. No further remand is necessary.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Sleep Apnea

The Veteran contends that symptoms of his current sleep apnea began while he was in service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b). Service connection has been established for the Veteran's lumbar spine disability, for radiculopathy into each of his lower extremities, and for residuals of his cholecystectomy.

The United States Court of Appeals for Veterans Claims (Court) has indicated that the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record. Every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records show that in October 1986 he sought treatment for diarrhea, headache, fever, chills, and shortness of breath. He was hospitalized to determine the cause of his symptoms, including ruling out meningitis. While hospitalized, he developed epigastric pain. A gallstone was noted on ultrasound. Physicians diagnosed cholecystitis and performed cholecystectomy surgery. In 1988, the Veteran sought treatment for chest pain. A chest x-ray taken in June 1988 was unremarkable. In July 1988, esophagogastroduodenoscopy showed evidence of esophageal dysmotility. A subsequent list of problems included esophageal spasm in November 1990. Chest x-rays taken in August 1991 did not show any abnormalities. In February 1992, it was noted he had a history of chest pain and esophageal spasms. He was asymptomatic throughout a treadmill stress test, and normal on the post-exercise examination. In a June 1995 medical history, he checked "no" for any history of nose or throat trouble or frequent trouble sleeping. On medical examination in June 1995, the examiner checked "normal" for the condition of his nose, sinuses, lungs, and chest.

The claims file contains records of VA medical treatment of the Veteran from 2000 forward. Beginning in April 2003, he reported onset in 2003 of frequent awakening at night. He stated that he awoke with shortness of breath, anxiety, crying, fear, and agitation. He stated that during service he had experience chest pain and apnea, and had been diagnosed with esophageal spasms. Clinicians addressed the symptoms with sleep medication, and, over the next several years, primarily with mental health treatment.

In May 2007, the Veteran had VA emergency treatment for a cough. A clinician found acute bronchospasm. Treatment included respiratory therapy. In June 2007, the Veteran reported persistent coughing and wheezing after finishing treatment for respiratory infection. A treating primary care physician provided an impression of bronchial asthma exacerbation. Treatment for asthma was continued.

In VA primary care in June 2008, the Veteran was no longer on medication for asthma, but a history of possible asthma was noted, and he reported experiencing dyspnea most of the time. In VA psychiatric treatment in July 2008, the Veteran reported having anxiety attacks with shortness of breath, hand sweating, and heart palpitations. He also related having trouble sleeping at night.

In VA psychiatric treatment in May 2009, the Veteran reported short and interrupted sleep, loud snoring, and shortness of breath. A treating clinician indicated that he should be evaluated for a possible breathing-related sleep disorder. In a VA sleep screening in June 2009, the Veteran reported having been told that he had loud snoring and lapses in breathing during sleep. He related having fatigue after sleep. During an October 2009 sleep study, several times he awakened, nervous, agitated, and crying. In December 2009, a clinician found that the October 2009 sleep study suggested at least moderate obstructive sleep apnea. A pulmonary physician prescribed a CPAP machine to address his sleep apnea. Thereafter, clinicians included sleep apnea on the list of his problems. Psychiatric treatment also continued.

In December 2009, the Veteran submitted a claim for service connection for sleep apnea.

In June 2010, private general practice physician N. A. O.-V., M.D., wrote that the Veteran had obstructive sleep apnea and used a CPAP machine. Dr. O.-V. noted that before using the machine the Veteran awoke at night gasping for air, usually accompanied by panic attacks. She related his account that his wife used to tell him that he snored loudly. Dr. O.-V. stated that the Veteran's medical records showed that he did not have sleep apnea symptoms before service. Dr. O.-V. indicated having reviewed medical records, and expressed the opinion that the Veteran's symptoms of sleep apnea began while he was in service.

In July 2010, the Veteran submitted a notice of disagreement with the RO's June 2010 denial of service connection for sleep apnea. He stated that during service he suffered a stroke, and was told it was panic attacks and obstructive respiratory disease.

On VA examination in October 2012, the examiner reported having reviewed the Veteran's claims file. The examiner found that the Veteran had been diagnosed with obstructive sleep apnea in 2009. The examiner expressed the opinion that it is less likely than not that the Veteran's sleep apnea was incurred during his service or was caused by any illness or event during service. The examiner explained that no symptoms of sleep apnea were reported during service, and that there was no evidence of symptoms of sleep apnea earlier than 2009.

On VA examination in September 2014, the examiner reported having reviewed the Veteran's claims file. She noted that in VA treatment in 2003 the Veteran reported insomnia and difficulty sleeping, but denied snoring or other symptoms of sleep apnea. She noted that in 2009 he reported shortness of breath during sleep and loud snoring, and that a sleep study in 2009 showed evidence of sleep apnea. The examiner found that the Veteran was diagnosed with obstructive sleep apnea in 2009. The examiner expressed the opinion that it is less likely than not that the Veteran's sleep apnea was incurred in service. She explained that no sleep problems were reported during service or until 2003, several years after service. The examiner also expressed the opinion that the Veteran's asthma, diagnosed in 2007, was not related to his service.

The Veteran has sleep apnea. He contends that symptoms of sleep apnea began during his service. Medical records from his service reflect that he experienced shortness of breath in 1986, during the illness that culminated in cholecystectomy surgery. There is no indication that he reported further incidents of shortness of breath during service. In fact, late in service, in 1995, he indicated that he had no history of breathing or sleep problems, and an examiner found no respiratory problems. Thus, his service medical records do not help to indicate that during service he had sleep apnea or symptoms such as snoring or other sleep problems. In 2010 Dr. O.-V. concluded that symptoms of sleep apnea, such as snoring and awakening at night gasping, began during the Veteran's service. She indicated that she reviewed medical records, but did not specify which records, including whether she reviewed records from the time of service to include the Veteran's denial of sleep problems in 1995. VA clinicians who examined the Veteran in 2012 and 2014, and who opined against a connection between service and present sleep apnea, reviewed the service medical records, and noted the absence of evidence during service of sleep apnea or symptoms such as snoring. 

The Board has placed greater probative weight on the opinions proffered by the VA examiners.  These opinions are consistent with the Veteran's service treatment records which do not contain any complaints, treatment, or diagnoses pertaining to sleep apnea.  The treatment records made during the Veteran's service are more persuasive as to his condition and symptoms during service than his recollections made several years later.   In assigning less weight to the private opinion submitted by the Veteran, the Board notes while the physician linked the Veteran's sleep apnea to service, she did not identify or cite to specific evidence in the Veteran's service treatment records that suggest on in-service onset of the disability.  As the Veteran's service treatment records do not contain any complaint, treatment, or diagnosis pertaining to sleep apnea.  It appears that the examiner based her opinion on an unsubstantiated history provided by the Veteran.  In light of the lack of clinical findings of sleep apnea during service and the Veteran's denial of sleep related problems in 1995, the Board concludes that his complaint of symptoms related to sleep apnea are not credible.  The greater persuasive weight of the evidence is against the onset of snoring, gasping, or other sleep apnea symptoms during his service. The Board therefore denies service connection for his sleep apnea.


Psychiatric Disability

The Veteran is seeking service connection for a psychiatric disability. He has indicated that he had mental health treatment during service, and that mental health problems during service continued after service through the present.

The assembled medical records from the Veteran's service do not reflect any psychiatric complaints or problems. During treatment in service for cholecystitis, abdominal pain, chest pain, esophageal spasms, and foot and hand injuries, he did not relate, and clinicians did not note, any symptoms of psychological disorder. In a June 1995 medical history, he checked "no" for any history of depression, excessive worry, or nervous trouble of any sort. On medical examination in June 1995, the examiner checked "normal" for the Veteran's psychiatric condition.

The claims file contains records of VA medical treatment of the Veteran from 2000 forward. In April 2003, he reported a two week history of frequent awakening at night, anxiety, and crying spells. On psychiatric evaluation, the Veteran was calm, with a concerned mood, and normal speech and thoughts. The psychiatrist found that he did not fit the criteria for a diagnosis of anxiety, mood disorder, or other psychiatric disorder. A clinician prescribed medication to help with poor sleep. In May 2003, the Veteran reported that he awakened suddenly, feeling agitated and fearful. In July 2003, he related ongoing episodes of awakening at night with shortness of breath, anxiety, fear, and crying. A psychiatrist diagnosed dyssomnia, and prescribed trazodone. In August 2003, the Veteran reported that on trazodone he had better sleep and fewer episodes of awakening in fear. In a mental health treatment visit in December 2003, he related marital problems and anxiety. In primary care in December 2003, he stated that he had episodes of chest pain and a sensation that he would die. The physician's impression was atypical chest pain versus panic attack. In January 2004, mental disorder diagnoses included parasomnia, rule out sleep terror disorder, and adjustment disorder with anxiety. In June 2004, the Veteran had an emergency visit for chest pain. He related increased anxiety and crying spells.

In VA psychiatric treatment in July 2006, the Veteran reported anxiety and sleep difficulties. In August 2006, he reported recurrence of sleep terrors. He had ongoing VA psychiatric treatment in 2007 through 2016. He had VA inpatient psychiatric treatment for a week in February 2010 following a family crisis.

In July 2008, the Veteran submitted a claim for service connection for neuropsychiatric problems. He stated that he was treated during service for heart and neuropsychiatric problems, and that the same problems had continued through the present.

In a February 2009 letter, Dr. O.-V. wrote that during the Veteran's service he began to experience anxiety and panic attacks, but did not tell anyone of those symptoms. Dr. O.-V. stated that the symptoms continued through the present. She related having considered the evidence of record, and expressed the opinion that it is more probable than not that the Veteran's disorders including psychiatric disorders are service connected.

On VA mental health examination in September 2014, the examiner reported having reviewed the Veteran's claims file. The examiner found that the Veteran had an anxiety disorder. The examiner expressed the opinion that the Veteran's anxiety disorder is not related to his service. The examiner explained that the Veteran's first psychiatric intervention was in 2000, four years after his separation from service, and that records reflect that he reported stress due to family and job circumstances, and not due to experiences during service.

The Veteran has current psychiatric problems, described most recently as general anxiety disorder. In 2008, the Veteran indicated that he had neuropsychiatric treatment during service. However, his service medical records do not show such treatment. Late in service, in 1995, he denied any mental problems and an examiner did not find any signs of such problems. In post-service treatment, he stated in 2003 that anxiety episodes began in 2003, years after his separation from active duty. Dr. O.-V. indicated that the Veteran did not report psychiatric symptoms during service, but later recalled having experienced those symptoms during service. The Board concludes that the records made during service, which reflect no psychological complaints or findings, are more reliable regarding his condition during service than recollections made several years later. To the extent that the Veteran maintains that he had symptoms of a psychiatric disorder during service that have continued to the present, the Board finds his contentions are not credible in light of his explicit denial of symptoms such as depression, excessive worry, and nervous trouble during service and the associated notation on the contemporaneous examination report indicating that his psychiatric condition was normal and the lack of any psychiatric complaints until April 2003 when the Veteran reported only a two week history of symptoms of frequent awakening at night, anxiety, and crying spells.

With respect to the medical opinions proffered in this case, the Board has placed greater weight on the opinions reached by the VA examiners that concluded that his psychiatric disability is not related to military service as such conclusion is consistent with the Veteran's treatment records during service.  While the Veteran's private physician has linked the Veteran's current psychiatric condition to service, this conclusion appears to be based on an unsubstantiated history provided by the Veteran.  Specifically, the physician acknowledged the lack of complaints, treatment, or diagnosis during service.  Moreover, the physician did not comment on the April 2003 medical record noting only a two week history of anxiety and crying spells and finding that the Veteran did not met the criteria for diagnosis of any psychiatric condition.  

Based on the foregoing, the Board concludes that the greater weight of the evidence is against onset of any psychiatric symptoms or disorder during service. The Board therefore denies service connection for the current psychiatric disability.

Chest Disability

The Veteran reports that he experienced chest pain during service and continued to experience chest pain after service. He contends that the pain is a manifestation of a disorder or disorders that began during service and continued after service. He also has asserted that his chest pain is a manifestation of interrelated service-connected disorders, arguing in effect that a disorder manifested by chest pain is secondary to (caused or aggravated by) one or more service-connected disorders.

The Veteran's service medical records reflect that in 1988 he reported chest pain. A chest x-ray taken in June 1988 was unremarkable. Esophagogastroduodenoscopy performed in July 1988 showed evidence of esophageal dysmotility. A list of problems includes esophageal spasm in November 1990. Chest x-rays taken in August 1991 did not show any abnormalities. In February 1992, it was noted that he had a history of chest pain and esophageal spasms. On a treadmill stress test, the Veteran was asymptomatic throughout, and was normal on the post-exercise examination. In a June 1995 medical history, the Veteran checked "yes" for a history of chest pain or pressure. Chest x-rays taken in June 1995 did not show any abnormalities. On medical examination in June 1995, the examiner checked "normal" for the condition of the Veteran's lungs, chest, and heart. The examiner stated that esophageal spasm caused non-cardiac chest pain.

In September 2000, the Veteran had a physical examination at a VA facility. The examiner found that his lungs sounded clear and his heart had a regular rhythm. In VA treatment in April 2003, he reported insomnia and a history of chest pain. In May 2003, he reported that in 1989 he had chest pain and cardiopulmonary arrest. It was noted that the chest pain was more epigastric, and that it was related to shortness of breath. Echocardiogram performed in June 2003 did not show any abnormality. From July 2003 forward, the Veteran has had VA psychiatric treatment, with diagnoses of anxiety and anxiety-related disorders. In August 2003, a primary care physician described the Veteran's symptoms as atypical chest pain, possibly due to esophageal spasm or thoracic muscle spasm. She noted that testing was negative for cardiac ischemia. In October 2003, a cardiology consultant indicated that testing did not show a cardiac cause for the Veteran's chest pain. In primary care in December 2003, the Veteran reported chest pain and a sensation that he would die. The physician's impression was atypical chest pain versus panic attack. In June 2004, the Veteran had an emergency visit for chest pain. He reported increased anxiety and crying spells.

In VA treatment in April 2005, the Veteran was seen for fever, chills, and productive cough. Chest x-rays showed no evidence of acute cardiopulmonary disease.

In May 2007, the Veteran had VA emergency treatment for a cough. A clinician found acute bronchospasm, and prescribed respiratory therapy. In June 2007, the Veteran reported persistent coughing and wheezing after finishing treatment for respiratory infection. A treating primary care physician provided an impression of bronchial asthma exacerbation. Treatment for asthma was continued.

In VA primary care in June 2008, the Veteran was no longer on medication for asthma, but a history of possible asthma was noted, and he reported experiencing dyspnea most of the time. In VA psychiatric treatment in July 2008, the Veteran reported having anxiety attacks with shortness of breath, hand sweating, and heart palpitations. He also related having trouble sleeping at night.

In a February 2009 letter, Dr. O.-V. noted that during service the Veteran was prescribed nitroglycerin to address his chest pain. She expressed the opinion that this was evidence that he had a heart disorder during service.

In VA psychiatric treatment in May 2009, the Veteran reported short and interrupted sleep, loud snoring, shortness of breath. A treating clinician indicated that he should be evaluated for possible breathing-related sleep disorder. In a VA sleep screening in June 2009, the Veteran reported having been told of loud snoring and lapses in breathing during sleep. He related having fatigue after sleep. During an October 2009 sleep study, several times he awakened, nervous, agitated, and crying. In December 2009, a clinician found that the October 2009 sleep study suggested at least moderate obstructive sleep apnea. A pulmonary physician prescribed a CPAP machine to address his sleep apnea. Thereafter, clinicians included sleep apnea on the list of his problems. Psychiatric treatment also continued. VA treatment of the Veteran in 2010 and 2011 included the medication omeprazole to address gastritis and gastroesophageal reflux disease (GERD).

On VA examination in September 2014, the Veteran reported having had chest pain during service, and presently having episodes of chest pain. He denied present esophageal reflux, regurgitation, or vomiting. The examiner reported having reviewed the Veteran's claims file. The examiner noted that the Veteran was seen for chest pain during service, in 1988, and was diagnosed then with esophageal spasms. She noted that he was seen for chest pain later in service, in 1991, and that testing for negative for any cardiac disorder. She reflected that in VA treatment after service, in 2003, he reported chest pain, and it was again found that his chest pain was not of cardiac origin. On examination, there was no evidence of any heart disorder. There was no evidence of active esophageal spasms. The examiner concluded that the Veteran did not have a current heart disorder or a current esophageal disorder. She expressed the opinion that his asthma, which was diagnosed after service, was not related to his service. She expressed the opinion that his current episodic chest pain was related to his anxiety disorder with panic-like episodes.

During service the Veteran reported chest pain on more than one occasion. He has continued to report episodic chest pain through the present. Since separation from service, he has indicated that during service he had treatment for heart problems including cardiopulmonary arrest. His service treatment records show that, in response to his reports of chest pain, he was prescribed nitroglycerin, and clinicians performed cardiac testing. The testing showed no evidence of a heart disorder. Despite linking the Veteran's in-service complaints to a heart condition noting that the use of nitroglycerin showed a coronary problem with probable myocardial muscle problems, the physician acknowledged that despite multiple evaluations and examinations, no abnormalities were found. Similarly, evaluations since separation from service have not shown any heart or other cardiovascular disorder. In the absence of evidence of a current heart or other cardiovascular disorder, service connection is not warranted for a heart disorder manifested by chest pain.

The Veteran's service medical records reflect a report of shortness of breath in 1986, but no subsequent respiratory complaints. Those records contain several findings of normal lung condition, including late in service, in 1995. Beginning in 2003, a few years after service, the Veteran experienced shortness of breath during attacks that also included anxiety and panic. He has been found to have asthma, but it was not found until 2007, even longer after service. The 2014 VA examiner opined against a connection between his asthma and events in service. The preponderance of the evidence thus is against service connection for his asthma, and therefore for chest pain as a manifestation of asthma.

The Veteran reported chest pain on multiple occasions during service. On some occasions, including late in service, clinicians attributed the chest pain to esophageal spasms. After service, in 2003 a clinician indicated that the Veteran's chest pain episodes might be due to esophageal spasms. In 2010 and 2011 clinician's prescribed omeprazole to address gastritis and GERD. In 2014, a VA examiner found no evidence of esophageal spasms. The medical evidence and the greater weight of all the evidence indicates that since service the Veteran has not had ongoing or frequently recurrent esophageal spasm or other esophageal disorder. The preponderance of the evidence, then, is against service connection for chest pain as a manifestation of an esophageal disorder.

During service the Veteran did not complain of, and clinicians did not note, symptoms of psychiatric disorder. After service, from 2003 forward he has reported anxiety or panic symptoms, and clinicians have diagnosed anxiety-related disorders. From 2003 forward, some clinicians have supported a connection between his anxiety disorder and his chest pain episodes. Considering that service records do not indicate that he reported anxiety symptoms then, that he reported in 2003 that anxiety episodes began in 2003, the greater weight of the evidence is against onset of anxiety symptoms during service, service connection for his anxiety disorder, and service connection for chest pain as a manifestation of his anxiety disorder. As service connection has not been established for his anxiety disorder, service connection for his chest pain as secondary to (caused or aggravated by) the anxiety disorder is not possible for his chest pain.

In summary, the preponderance of the evidence is against service connection for a heart disorder, asthma, an esophageal disorder, or an anxiety disorder, and thus for chest pain as a manifestation of any of those disorders. Nor is there evidence that any service-connected disorder, including lumbar spine disability, radiculopathy of the lower extremities, or residuals of cholecystectomy, proximately caused or aggravates his chest pain. The Board therefore denies service connection for a disability manifested by chest pain.

Back Disability

The disability ratings in effect for the Veteran's back disability have been 0 percent from December 3, 1999, 20 percent from February 12, 2009, and 40 percent from October 18, 2012. The Veteran has appealed, contending that the effects of his back disability have warranted higher ratings.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Court also has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

The RO established service connection for the Veteran's back disability including lumbar strain and degenerative joint disease. The RO granted service connection in a February 2009 rating decision, and made service connection effective December 3, 1999. 

Under the rating schedule, degenerative joint disease, described as degenerative arthritis is rated based on limitation of motion under the diagnostic codes for the joints involved. If the limitation of motion is noncompensable under the diagnostic code, a 10 percent rating is assigned for each major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. The lumbar spine vertebrae form a group of minor joints for purposes of rating arthritis. 38 C.F.R. § 4.45.

After the 1999 effective date of service connection for the Veteran's back disability, VA revised, effective September 26, 2003, the criteria for evaluating spine disabilities including strain and degenerative joint disease. See 67 Fed. Reg. 51,454 (Aug. 27, 2003). Because the amendments have a specific effective date and no provision for retroactive application, they may not be applied prior to the effective date. Therefore the Board will apply to old rating criteria prior to September 26, 2003. As of September 26, 2003, the Board will apply whichever version of the rating criteria is more favorable to the Veteran. See 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1372 (Fed. Cir. 2003).

Under the rating criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine was rated at 40 percent if severe, 20 percent if moderate, and 10 percent if slight. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). Lumbosacral strain was rated as follows:


Severe; with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced movement  ................................................ 40 percent

With muscle spasm of extreme forward bending, loss of lateral spine motion, unilateral, in standing position
   ........................................................... 20 percent

With characteristic pain on motion  .................. 10 percent

With slight subjective symptoms only  ................ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the rating criteria in effect from September 26, 2003, lumbar strain (Diagnostic Code 5237) and lumbar spine degenerative arthritis (Diagnostic Code 5242) are evaluated under a General Rating Formula for Diseases and Injuries of the Spine, as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching

Unfavorable ankylosis of the entire thoracolumbar spine
   ........................................................... 50 percent

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine
   ........................................................... 40 percent


Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis...20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height  ....... 10 percent

38 C.F.R. § 4.71a (2015).

The RO established service connection for the Veteran's back disability based on 1991 service x-rays that showed degenerative changes of the lumbar spine. The assembled medical records from his service do not provide further information about the condition of his back during service. In December 1999, the Veteran submitted a claim for service connection for disorders including a back disorder. In VA treatment in May 2002, the Veteran reported low back pain, described as 4 to 5 out of 10 in severity. The treating clinician found that the pain did not worsen with flexion but worsened with extension.

VA treatment records from later in 2002 through 2005 do not provide further information about the effects of the Veteran's lumbar strain and arthritis. In August 2006, it was noted that he had a history of chronic low back pain. In February 2007, he reported a many year history of low back pain, with recent worsening. In June 2008, he related ongoing back pain. In August 2008, he reported exacerbation of low back pain. Treatment records from 2006 through 2008 do not reflect any measurements or description of limitation of motion or other effects of his lumbar spine disability.

On VA medical examination on February 12, 2009, the Veteran reported having injured his lower back during service while unloading a truck. He related recurring and worsening low back pain since then. He stated that presently the pain was constant and severe, with weekly flare-ups of more severe pain. He reported that he worked full time as a government security officer. He stated that over the preceding year his back disorder had caused him to miss three weeks of work due to pain exacerbations and medical appointments.

The examiner observed that the Veteran's gait, posture, and spinal curvature were normal. The ranges of motion of the thoracolumbar spine were to 60 degrees of forward flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 25 degrees of right lateral flexion, 30 degrees of left rotation, and 20 degrees of right lateral rotation. There was pain with motion. With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca, after three repetitions of motion there was pain but no additional limitation of motion. The examiner noted that the Veteran's back disability had significant effects on his occupation in the form of increased absences, decreased mobility, stamina, and strength, and difficulty reaching, lifting, and carrying.

In a February 2009 letter, private physician Dr. O.-V. wrote that the Veteran had lumbar spine degenerative joint disease. She reported that the active range of motion of his lumbar spine was limited and painful. She stated that the lumbar disease limited his endurance in sitting, standing, and walking, and his capacity for stair climbing, pushing, pulling, reaching, or climbing. She indicated that the back disability made him unable to lift heavy things, bend, squat, or crawl.

In a March 2009 notice of disagreement, the Veteran indicated that his back had severe disability. 

In VA treatment in June 2009, the Veteran reported ongoing back pain. A treating physician noted lumbar spasm. In May 2012, lumbar spasms were noted, and pain medication was prescribed. In August 2012, the Veteran again reported lumbar spasm.

On VA examination on October 18, 2012, the Veteran reported that his low back disability had worsened over time. He reported constant pain that caused limping. He indicated that he had to limit walking to less than 100 meters to prevent exacerbation of the pain. He related that he worked as a security officer. He stated that earlier that year he had an exacerbation that required three days of bed rest.

The examiner found that the range of motion of the Veteran's thoracolumbar spine was to 30 degrees of forward flexion with pain at 30 degrees, 0 degrees of extension with pain at 0 degrees, 20 degrees of left lateral flexion with pain at 20 degrees, 10 degrees of right lateral flexion with pain at 10 degrees, 20 degrees of left rotation with pain at 20 degrees, and 10 degrees of right rotation with pain at 10 degrees. With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca, after three repetitions, the ranges of motion remained the same. The examiner noted that the Veteran's low back disability interfered with sitting, standing, and/or weight bearing. There was guarding or muscle spasm severe enough to result in abnormal gait. The examiner stated that the Veteran's low back disability limited him to a semi-sedentary job with limitations on standing and avoidance of lifting or carrying objects heavier than twenty pounds.

Notes of VA treatment of the Veteran in 2012 through early 2016 reflect ongoing low back pain. In August 2013, he sought medication for low back pain. In December 2013, he reported that low back and right leg pain sometimes caused difficulty walking. In April 2015, he related exacerbation of low back pain in recent months.

A VA clinician's findings in May 2002 of worsened low back pain with flexion indicate that during the initial period of service connection, from December 3, 1999, the Veteran's low back strain and arthritis was manifested by pain on motion. The disability thus warranted a 10 percent rating under Diagnostic Code 5295, which the Board grants from December 3, 1999. Prior to February 12, 2009, there was no evidence that his back disability was manifested by more than slight limitation of motion, muscle spasm, guarding, loss of lateral spine motion, or any of the old or new criteria for a rating higher than 10 percent. Therefore, a rating higher than 10 percent was not warranted.

The evidence regarding the back disability from February 12, 2009, through October 17, 2012, does not show severe limitation of motion, listing of the spine, positive Goldthwaite's sign, loss of lateral motion, narrowing or irregularity of joint space, abnormal mobility on forced movement, or limitation of forward flexion to 30 degrees or less. Thus during that period the disability did not approach or meet the old or new criteria for a rating higher than 20 percent.

Through the present, the Veteran's back disability has not caused ankylosis of the entire thoracolumbar spine or equivalent disability; so the disability has not warranted a rating higher than 40 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's lumbar spine disability has not required frequent hospitalizations. That disability has created limitations on his work capacity, but has not interfered with his employment to an extent that rises to the level of marked. The rating criteria appropriately address the effects of his lumbar spine disability. Therefore, it is not necessary to refer the issues of the ratings for that disability for consideration of extraschedular ratings. 

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has maintained full time employment. The record does not indirectly raise the issue of unemployability.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for psychiatric disability is denied.

Entitlement to service connection for a disability manifested by chest pain is denied.

From December 3, 1999, a 10 percent rating for back disability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From February 12, 2009, to October 17, 2012, a disability rating higher than 20 percent for back disability is denied.

A disability rating higher than 40 percent for back disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


